Case 20-03039      Doc 61      Filed 07/23/21    Entered 07/23/21 11:46:06        Page 1 of 2




                            UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF CONNECTICUT
                                   NEW HAVEN DIVISION


In re

PETER SIKES,                                                Case No. 19-30419 (AMN)
                                                            Chapter 7
         Debtor.
__________________________________

WILLIAM K. HARRINGTON,                                      Adv. Proc. 20-03039 (AMN)
United States Trustee for Region 2,

               Plaintiff,
v.

PETER SIKES,

            Defendant.
__________________________________

     ORDER APPROVING STIPULATION AND JUDGMENT REVOKING DEBTOR
     PETER SIKES’ DISCHARGE PURSUANT TO 11 U.S.C. § 727(d) AND DENYING
          DISCHARGE PURSUANT TO 11 U.S.C. §§ 727(a)(2) AND (a)(4)(A)

        On June 28, 2021, William K. Harrington, the United States Trustee for Region 2, filed a

Motion seeking approval of a stipulation (the “Stipulation”) with the debtor, Peter Sikes (the

“Debtor”) to revoke his discharge pursuant to 11 U.S.C. § 727(d) and deny him a discharge

pursuant to 11 U.S.C. §§ 727(a)(2) and (a)(4)(A) (hereinafter, the “Motion”). After consideration

of the Motion and the statements made on the record during a hearing held on July 22, 2021,

including statements by the Debtor, who personally appeared and was canvassed by the court,

that he knowingly consents to the terms of the stipulation, the court concludes there is good

cause to approve the Stipulation.

        Accordingly, it is hereby



                                                1
Case 20-03039        Doc 61    Filed 07/23/21     Entered 07/23/21 11:46:06         Page 2 of 2




          ORDERED: That, the Stipulation attached to the Motion is approved and entered as an

Order of the court; and it is further

          ORDERED: That, judgment for the United States Trustee against the Debtor is entered

pursuant to 11 U.S.C. §§ 727(d), (a)(2), and (a)(4)(A); and it is further

          ORDERED: That, the Debtor’s discharge, previously entered in Chapter 7 Case No. 19-

30419 on September 6, 2019, is hereby REVOKED; and it is further

          ORDERED: That, the Debtor shall NOT receive a discharge of his debts pursuant to

§727(a) incurred as of or prior to March 21, 2019 (the “Petition Date”) in this bankruptcy case

(Case No. 19-30419) or any future chapter 7 or chapter 11 bankruptcy proceeding; and it is

further

          ORDERED: That, the Clerk of the court shall serve this Order on all creditors and all

parties in interest entitled to notice pursuant to Fed.R.Bankr.P. 2002(f)(6) and 4006; and it is

further

          ORDERED: That, the Clerk shall close this adversary proceeding.



Dated this       day of July, 2021, at New Haven, Connecticut.




                                                  2
